internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w social media website x scholarship name y scholarship name z disease name b quantity c dollars amount d dollars amount e number f number dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program your purpose is to find therapies for z a debilitating disease that causes progressive muscle weakness and takes years to diagnose because even some physicians are unaware of its existence the purpose of your program is to support students in post-secondary education who teach their peers about z in hopes of spreading awareness because the first symptoms letter catalog number 58263t often appear in high school and college age individuals your scholarships are intended to further your purpose to identify individuals who are afflicted with the disease by rewarding students in this age group who spread awareness and teach others about z the scholarship is for tuition books and equipment required for education courses there are two categories of scholarships which are x and y that will be publicized through press releases popular scholarship databases conferences and handbooks from association of college counselors in independent schools accis and national association for college admission counseling nacac and informational packets sent to high school college counselors applications for both scholarships as well as information on eligibility deadlines and official rules are found on your web site to be eligible for a scholarship applicants must meet the following criteria a be within the age range of e b be enrolled as a candidate_for_a_degree at an educational_organization described in sec_170 a ii of the internal_revenue_code c initially united_states citizenship will also be a criterion however this criterion may be eliminated in the future current or former employees of yours or your directors as well as immediate_family members spouses parents siblings and children of a current or former employee or director are not eligible applicants must complete a detailed application form provide school transcripts and describe all extracurricular activities including their role any leadership positions and significant accomplishments the dates of their involvement information on how they spread awareness about z and the names and signatures of those who were surveyed about z applicants must also submit an essay on how awareness of the disease can be improved and what they personally learned about z from surveying people the selection committee will be composed of members of your entire staff any of your future hires may also be added to the committee members of the selection committee will not be in a position to directly or indirectly receive private benefit the selection committee will use a rubrics you developed to determine the winner of each category recipients of the x scholarship will be selected based on the following criteria a academic achievement gpa b participation in extracurricular activities c demonstrated leadership and d answers to a short survey about their experiences teaching at least f people about z recipients of the y scholarship will be selected based on the following criteria letter catalog number 58263t a entrants must have a minimum grade point average gpa b entrants must post a message on w to teach about z and those who are able to reach the most people with their post will be awarded the scholarship in your first year you will award b scholarships for c dollars for each category the amount shall be payable over two years you will pay d dollars in the first year to be eligible for the remainder for the second year the recipient must meet the following criteria a each recipient must be in good-standing at the educational_institution you will ascertain this information by way of each recipient granting you direct access to his or her college transcript or you will obtain a letter from the educational_institution stating that the student is enrolled and in good-standing b each recipient must continue to spread awareness of z you will ascertain this information by obtaining a report demonstrating that the recipient has continued to spread awareness of z during the first year c recipients must maintain a minimum gpa scholarships will be paid directly to the educational_institution who will apply the grant funds only for enrolled students who are in good-standing scholarship recipients must send you proof of age and contact information for the educational institution's administrative office if a recipient is found to be ineligible for the scholarship because criteria are not met funds will not be sent to the educational_institution depending on the success of your program you may increase or decrease the number of new scholarships awarded the next year as well as the dollar amount you will retain all records submitted by the recipients and the educational institutions supervision of scholarship and fellowship grants and investigation of jeopardized grants is determined to be satisfied per sec_53_4945-4 of the treasury regulations basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
